As filed with the Securities and Exchange Commission on August 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:SCS Hedged Opportunities (TE) Fund, LLC Address of Principal Business Office (No. & Street, City, State, ZIP Code): One Winthrop Square Boston, Massachusetts 02110 Telephone Number (including area code):(617) 204-6400 Name and address of agent for service of process: Joseph McCuine c/o SCS Financial Services, LLC One Winthrop Square Boston, Massachusetts 02110 Copy to: Timothy F. Silva, Esq. Wilmer Cutler Pickering Hale and Dorr LLP 60 State Street Boston, Massachusetts 02109 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES[X]NO[] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Boston and the Commonwealth of Massachusetts on August 30, 2010. Attest: SCS HEDGED OPPORTUNITIES (TE) FUND, LLC /s/ Joseph McCuine /s/ Peter H. Mattoon Name:Joseph McCuine Peter H. Mattoon Title:Vice President President [Signature page to Form N-8A]
